DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
With regard to claim 12:  There appears to be inadequate support, either written or shown, for the claimed kitchen module or bath module containing a third rebar structure within an interior volume.  Par. 0211-0212 of the instant specification discloses both a bath module and kitchen module including a functional layer 39 having thermal and acoustic insulation or the internal structure having C-profiles 44 or U-profiles 45 (figs. 122-129).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (DE 10 2009 058 691 A1).
With regard to claim 1: Koch et al. discloses  kit, comprising: 
a slab panel (4”) that contains a first rebar structure (A and 6) within a slab interior volume (par. 0043; figs. 1 and 3), the slab panel (4”), including the first rebar structure (A and 6), being self-supporting (fig. 3); and 
a wall panel (4) containing a second rebar structure (B) within a wall interior volume, the wall panel (4) and the slab panel (4”) preconfigured to be coupled via the first rebar structure (A and 6) in the slab interior volume and the second rebar structure (B) in the wall interior volume (fig. 1 and 3; lines 218-220 of par. [0030]; lines 260-263 of par [0034]), the first wall panel being 
an exterior of the first wall panel (4) capable of prior to concrete being cast into the interior volume forming a surface (cover, 2) of permanent wall of a building after concrete has been cast into the interior volume.  
Examiner submits that the panels are considered self-supporting as they able to bear their own weight (see figs. 1-3).
Examiner notes that the claim does not positively claim the wall panel and the slab panel being coupled via the first rebar structure and the second rebar structure, but instead recites that the wall panel and the slab panel are preconfigured to be coupled (emphasis added).  It is further noted that the recitation of concrete is considered to be directed to a functional use and is not positively claimed. 
 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    582
    712
    media_image1.png
    Greyscale

Fig. 1: Koch et al. (DE 10 2009 058 691 A1)


    PNG
    media_image2.png
    793
    497
    media_image2.png
    Greyscale

Fig. 3: Koch et al. (DE 10 2009 058 691 A1)
With regard to claim 7:  Koch et al. discloses the slab panel (4”) and the wall panel (4) are each prefabricated and capable of being transported to a construction location (fig. 3; par. 0008).  
With regard to claim 8: Koch et al. discloses that the slab panel (4”) and first wall panel (4) are each prefabricated, capable of being transported to a construction location (par. 0008), and capable of being hoisted to a permanent location at the construction location (fig. 3).  
With regard to claim 9:  Koch et al. discloses a truss panel (4’) that is self-supporting, the truss panel (4’) capable of being connected to at least one of the wall panel (4) via a third reinforcement (6 and C), the truss panel (4’) capable of being casted in concrete such that reinforced concrete permanently connects the truss panel (4’) and the first wall panel (4), the truss panel  (4’) configured to be coupled to an exterior curtain wall (fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (DE 10 2009 058 691 A1) in view of Baena (US 4,998,393).
With regard to claim 5: Koch et al. discloses that the first wall panel (4) is a bottom wall panel and the wall interior volume is a bottom wall interior volume (fig. 3).
the reinforcement (A) is a first reinforcement (fig. 3).
Koch et al. does not discloses a top wall panel that contains a third rebar structure within a top wall interior volume, the top wall panel, including the third rebar structure, being self-supporting, the top wall panel configured to be disposed above the bottom wall panel, the top wall panel and the bottom wall panel preconfigured to be connected via the second rebar structure and the third rebar structure, the top wall panel configured to be permanently joined to the bottom wall panel by reinforced concrete by casting concrete into the top wall interior volume and the bottom wall interior volume.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Koch et al. to include a top wall panel configured to be disposed above a bottom wall panel such as taught by Baena in order to provide a means of creating an additional floor, wherein an enclosed spaced can be created.  Note that Koch et al. discloses the connection between panels as previously described.  Koch et al. as modified Baena, disclose the  top wall panel contains a third rebar structure within a top wall interior volume, the top wall panel, including the third rebar structure, being self-supporting, the top wall panel configured to be disposed above the bottom wall panel, the top wall panel and the bottom wall panel preconfigured to be connected via the second rebar structure and the third rebar structure, the top wall panel configured to be permanently joined to the bottom wall panel by reinforced concrete by casting concrete into the top wall interior volume and the bottom wall interior volume.  
Examiner notes that the claim does not positively claim the top wall panel and the bottom wall panel being coupled via the second rebar structure  and the third rebar structure, but instead recites that the wall panel and the slab panel are preconfigured to be coupled (emphasis added).  It is further noted that the recitation of concrete is considered to be directed to a functional use and is not positively claimed. 
 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image3.png
    822
    576
    media_image3.png
    Greyscale

Fig. 2: Baena (US 4,998,393)
With regard to claim 13: Koch et al. discloses that the wall panel (4) is a first wall panel (4) is configured to be connected below the slab panel (4”) such that the slab panel (4”) forms a ceiling for a room containing the first wall panel (4) (fig. 3).
Koch et al. does not disclose that the kit further comprising: a second wall panel that contains a third rebar structure within an interior volume, the second wall panel, including the third rebar structure, being self-supporting, the second wall panel configured to be connected above the slab panel via the first rebar structure in the interior volume of the slab panel and the third rebar structure in the 
However, Baena discloses a top wall panel (N) that is self-supporting  and configured to be disposed above a bottom wall panel (M) and capable of being connected above a slab panel (O),  the top wall panel (N) defining an interior volume that contains a third rebar structure (figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Koch et al. to include a second wall panel being a top wall panel capable of being disposed above the first wall panel such as taught by Baena in order to provide a means of creating an additional floor so to as to create an enclosed space. Note that Koch et al. discloses the connection between panels as previously described.  Koch et al. as modified by Baena discloses a second wall panel that contains a third rebar structure within an interior volume, the second wall panel, including the third rebar structure, being self-supporting, the second wall panel configured to be connected above the slab panel via the first rebar structure in the interior volume of the slab panel and the third rebar structure in the interior volume of the second wall panel, the second wall panel configured to have be concrete cast into the interior volume such that concrete connects the first rebar structure and the third rebar structure and such that the slab panel forms a floor for a room containing the second wall panel.

Claims 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (DE 10 2009 058 691 A1) view of Quesada (US 2005/0108957 A1).
With regard to claim 6: Koch et al. does not disclose the wall panel is prefabricated such that an exterior of the wall panel includes at least one of a plumbing or electrical installation on an exterior of the wall panel prior to concrete being cast, such that the at least one of the plumbing or electrical 
However, Quesada wall panels prefabricated such that an exterior of the wall panels includes at least one of a plumbing or electrical installation on an exterior of the wall panel prior to concrete being cast, such that the at least one of the plumbing or electrical installation becomes a permanent feature on the exterior of the wall panels after concrete has been cast (abstract; par. 0013-0014; fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Koch et al. to have each wall panel including the second wall panel to having a service conduit housing utilities such as electrical and plumbing such as taught by Unger in order to provide a known and convenient means of distributing utilities throughout a building structure.
With regard to claim 11: Koch et al. does not disclose at least one of a kitchen module or a bath module that is self-supporting, the at least one of the kitchen module or the bath module preconfigured to be connected to at least one of the wall panel or the slab panel, an exterior of the kitchen module including a non-structural, self-supporting wall and a cabinet.  
However, Quesada discloses at least one of a kitchen module or a bath module that is self-supporting and preconfigured to be connected to an inner structure of at least one of a first wall panel or the slab panel, an exterior of the kitchen module including a non-structural, self-supporting wall and a cabinet (119) (abstract; par. 0013-0014; fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Koch et al. to include a kitchen module or bath module that is self-supporting and preconfigured to be connected to the wall panel, the kitchen module including a 
With regard to claim 12:  Koch et al. does not disclose at least one of a kitchen module or a bath module that contains a third rebar structure within an interior volume, the at least one of the kitchen module or the bath module, including the third rebar structure, being self-supporting, the at least one of the kitchen module or the bath module preconfigured to be connected via cast concrete to at least one of the wall panel or the slab panel, an exterior of the kitchen module including a functional layer containing a plumbing fixture and a pipe.  
However, Quesada discloses at least one of a kitchen module or a bath module that is self-supporting and has an inner portion configured to be connected via cast concrete to a wall panel, an exterior of the kitchen module including a functional layer containing a plumbing fixture (115 and 17), which inherently would include a pipe (abstract; par. 0013-0014; fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Jean to include a kitchen module or a both module that is self-supporting and configured to be connected to the wall panel, the kitchen module including a functional layer containing a plumbing fixture and a pipe such as taught by Maurer et al. in order to provide a prefabricated structure that allows for ease of installation thus resulting in time and cost savings. 
Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the kitchen module or the bath module Koch et al. in view of Quesada to include a third rebar structure, being self-supporting, in order to provide a reinforced structure, wherein concrete would otherwise be weak in tension.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of .
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been amended to recite that the wall panel is self-supporting during construction when the wall panel is coupled to the slab panel and before concrete is cast. Applicant submits that Koch et al. discloses supporting wall modules with a mounting post 11 during construction (FIG. 3; paragraph [0034]) does not disclose or suggest such a self-supporting wall panel.
Examiner respectfully submits that is unclear as to what definition of “self-supporting” is being used.  Examiner understands a “self-supporting wall” to be a wall capable of bearing its own weight to which Examiner submits is taught by Koch et al. (see figs. 1-3).   Thefreedictionary.com defines a self-supporting wall as “a wall capable only of supporting its own weight and (if it is an exterior wall) capable of resisting the force of the wind blowing against it; it cannot support an imposed load.”  Applicant argues that Koch et al. discloses a mounting post during construction (assembly), however, Examiner submits the presence of an assembly support does not affect ability of the wall panel to bear its own weight.  In addition, once the panels are secure, the brace can be removed before the pouring of a filler and meet the claim (see figs. 1-2).  Applicant appears to argue that the panels of Koch and Baena either require assembly or connection of support rod or the provisioning and assembly of stays and other auxiliary elements.  However, applicant’s own arguments note that the connection of the rebar structures allow for the wall panel to support itself.  Applicant’s arguments are not persuasive, as the panels of Koch et al. are capable of bearing its own weight and therefore are considered self-supporting.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633